DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 10-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirley et al. (US 10,950,052).
Regarding claim 1:  Shirley discloses a computer display system responsive to a detected mood of a person comprising a bio-signal sensor configured to detect a bio-
determine at least one of a positivity of the user or change amount of the positivity of the user based on the detected bio-signal (change in the mood; col. 5, lines 31-49),
accumulate a positivity index when at least one of the positivity or change amount of the positivity is equal to or greater than a predetermined positivity or a predetermined change amount of the positivity (accumulating the data from a user’s recent exercise/activity level; col. 5, lines 34-42; accumulated historical data; col. 6, lines 3-24), and
transmit a control signal to the display device to display the accumulated positivity index (col. 6, lines 25-65).

Regarding claim 3:  Shirley discloses the controller is configured to transmit a control signal to the display device to display a predetermined image when the positivity index reaches a target positivity index (col. 6, lines 25-65).

Regarding claim 4:  Shirley discloses a feedback device (display for providing the feedback status of the driver) configured to operate to increase the positivity of the user; wherein the controller is configured to transmit a signal to the feedback device to operate when the positivity index reaches a target positivity index (col. 6, lines 3-65).




Regarding claim 7:  Shirley discloses the feedback device includes a lighting device (lighting in the display) disposed within the vehicle, and the controller is configured to transmit at least one of a control signal for the lighting device to emit light at a predetermined frequency, a control signal for the lighting device to emit light at a predetermined brightness, or a control signal for the lighting device to emit light in a predetermined color (col. 6, lines 49-65).

Regarding claim 10:  Shirley discloses a camera configured to obtain image data for the user; wherein the controller is configured to determine the positivity of the user based on at least one of the image data for the user or the bio-signal of the user (col. 5, lines 43-49).

Regarding claim 11:  Shirley discloses an inputter configured to receive information of at least one of an initial value of the positivity index or a cumulative condition of the positivity index (col. 6, lines 9-14).

Regarding claim 12:  Shirley discloses the controller is configured to transmit the control signal for the display device to display the accumulated positivity index in a form of an emoticon indicating an emotional state (Figs. 2A, 2B; col. 9, lines 20-62).

Regarding claim 15:  Claim 15 includes the same limitations as that of claim 3; and therefore rejected for the same reasons as applied to claim 3.
Regarding claim 16:  Claim 16 includes the same limitations as that of claim 4; and therefore rejected for the same reasons as applied to claim 4.
Regarding claim 18:  Claim 18 includes the same limitations as that of claim 6; and therefore rejected for the same reasons as applied to claim 6.
Regarding claim 19:  Claim 19 includes the same limitations as that of claim 7; and therefore rejected for the same reasons as applied to claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. (US 10,950,052) in view of Cruz Hernandez (US 8,004,391).

Regarding claims 5 and 17:  Shirley does not disclose the vibration element.  Cruz Hernandez discloses the feedback device includes vibration elements disposed on a seat of the vehicle, and the controller is configured to transmit at least one of a control signal for the vibration elements to vibrate at a predetermined frequency or a control signal for the vibration elements to vibrate at a predetermined intensity or more (col. 6, lines 13-24).  It would have been obvious before the effective filing date of the claimed invention to utilize a vibration element as taught by Cruz Hernandez in a system as disclosed by Shirley to effectively bring more attentions to the driver of the vehicle.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. (US 10,950,052) in view of Potter et al. (US 10,475,127).

 	Regarding claims 8 and 20:  Shirley does not disclose the air-conditioner.  Potter discloses the feedback device includes an air-conditioner disposed within the vehicle, and the controller is configured to transmit a control signal for the air-conditioner to output wind of a predetermined mode (col. 22, lines 1-11).  It would have been obvious before the effective filing date of the claimed invention to effectively and conveniently 

	Regarding claim 9:  The cited prior arts does not disclose the resetting of the positivity index.  The Examiner take official notice that resetting a system to restart is not new and would obviously performed to restart the system.

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kim (US 2016/0217322) discloses a method for inspecting emotion recognition capability using multisensory information.
-Shin et al. (US 8,764,656) discloses a sensing device of emotion signal.
-Natan et al. (US 9,600,715) discloses an emotion detection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        5/6/21